Citation Nr: 0936966	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left ankle sprain has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a right ankle sprain has been 
received. 

3.  Entitlement to service connection for a left ankle 
sprain.

4.  Entitlement to service connection for a right ankle 
sprain.

5.  Entitlement to service connection for a right knee 
disability, to include degenerative joint disease of the 
right knee.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for 
vertigo.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for 
headaches.

8.  Entitlement to an effective date earlier than October 20, 
2006 for the grant of service connection for hearing loss of 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In part, the RO 
granted service connection for hearing loss of the right ear 
and assigned a 10 percent rating effective October 20, 2006; 
denied service connection for degenerative joint disease of 
the right knee; denied compensation under 38 U.S.C. § 1151 
for vertigo and for headaches; and determined that new and 
material evidence to reopen the claims for service connection 
for residuals of a left ankle sprain and for right ankle pain 
had not been received.  

In a June 2008 statement of the case (SOC), the RO implicitly 
reopened and denied the claim for service connection for a 
left ankle sprain, and reopened and denied the claim for 
service connection for a right ankle sprain.

In June 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  The record was 
held open for 30 days to obtain medical records in support of 
the appeal.  Later that month, the Veteran submitted 
additional evidence with a waiver of RO review.  The Board 
accepts this additional evidence for inclusion in the record 
on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

The Board is aware that additional evidence was added to the 
record in November 2008, after the statement of the case 
(SOC) was issued in June 2008 and prior to transfer of the 
records to the Board.  38 C.F.R. § 19.37 (2008) states that a 
supplemental SOC (SSOC) will be furnished unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the SOC or a prior SSOC or 
the additional evidence is not relevant to the issue, or 
issues, on appeal.  Upon review of the evidence, the Board 
finds that it is either duplicative of evidence previously of 
record or not relevant to the issues on appeal.  The evidence 
consists of VA treatment notes dated from December 2007 to 
November 2008.  The treatment notes dated prior to June 2008 
are duplicative and those dated after relate to a psychiatric 
disability not on appeal.  Hence, remand is not warranted.  
In any event, for the reasons discussed above, the Board 
determines that any error in not returning the claims to the 
RO for readjudication is harmless and results in no prejudice 
to the Veteran.  See 38 C.F.R. § 20.1102 (2008).

In view of the Board's favorable decision on the requests to 
reopen, the Board has characterized the appeal involving each 
of the ankle sprains as encompassing the two matters set 
forth on the title page.  

On another matter, in a September 2005 rating decision, the 
RO, in part, granted service connection for tinnitus and 
assigned an initial 10 percent rating effective March 21, 
2005.  The RO also denied service connection for hearing loss 
of the left ear.  In October 2005, the Veteran filed a notice 
of disagreement (NOD) to the effective date of the grant of 
service connection for tinnitus.  In December 2005, the 
Veteran's representative filed an NOD to the denial of 
service connection for hearing loss of the left ear and the 
evaluation for tinnitus.  The RO issued an SOC on the 
effective date issue in February 2006 and issued an SOC on 
the issues of service connection for hearing loss of the left 
ear and the initial rating for tinnitus in June 2008.  The 
Veteran did not file a timely substantive appeal to the 
effective date issue and withdrew the latter issues in a July 
2008 statement.  Thus, these issues are no longer before the 
Board.

The issues of entitlement to service connection for a left 
ankle sprain, right ankle sprain, and right knee disability, 
to include degenerative joint disease of the right knee, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied 
service connection for residuals of a left ankle sprain and 
for a right ankle disability; the Veteran did not initiate an 
appeal of these determinations, and thus the decision became 
final.

2.  The evidence received since the September 2005 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claims 
for service connection for left and right ankle disabilities.

3.  In providing the treatment that led to the Veteran's 
vertigo, or worsening thereof, the evidence fails to show 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.

4.  VA did not furnish hospital care, medical or surgical 
treatment, or an examination without the Veteran's informed 
consent.

5.  The proximate cause of the Veteran's vertigo was not an 
event not reasonably foreseeable.

6.  The weight of the probative evidence shows that the 
December 1975 VA surgical treatment did not result in the 
Veteran's headaches, or worsening thereof.

7.  In a March 1976 rating decision, the RO denied service 
connection for hearing loss of the right ear.  Although the 
record reflects that the Veteran was notified of this denial, 
he did not initiate an appeal.

8.  In a September 2005 rating decision, the RO, in part, 
determined that new and material evidence to reopen the claim 
for service connection for hearing loss of the right ear had 
not been received.  Although the Veteran was notified of this 
decision, he did not initiate an appeal.  

9.  On October 20, 2006, the RO received the Veteran's 
request to reopen the claim for service connection for 
hearing loss of the right ear.

10.  In a September 2007 rating decision, the RO granted 
service connection for the disability and assigned an 
effective date of October 20, 2006 (the date of receipt of 
the new claim).

11.  The record contains no statement or communication from 
the Veteran, prior to October 20, 2006, that constitutes an 
earlier, pending claim for service connection for hearing 
loss of the right ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a left ankle sprain.  38 
U.S.C.A. § 5108, 7105(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right ankle sprain.  38 
U.S.C.A. § 5108, 7105(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for vertigo are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.361, 17.32 (2008).

4.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for headaches are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.361, 17.32 (2008).

5.  The criteria for an effective date earlier than October 
20, 2006 for the grant of service connection for hearing loss 
of the right ear are not met.  38 U.S.C.A. §§ 503, 5101, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

Prior to the initial adjudication of the Veteran's claims in 
the September 2007 rating decision, he was provided notice of 
the VCAA in October 2006.  An additional VCAA letter was sent 
in March 2007.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate claims for 
service connection and for compensation under 38 U.S.C. § 
1151, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  The VCAA letters also provided notice 
pertaining to the downstream disability rating and effective 
date elements of his claims.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA treatment reports, VA examination 
reports, and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Claims to Reopen

The Veteran's claims for service connection for left and 
right ankle sprains were denied in a September 2005 rating 
decision.  He did not initiate an appeal of these 
determinations, and thus the decision became final.  The 
evidence at the time included service treatment records 
showing treatment for a left ankle sprain but not for a right 
ankle sprain.  The basis of the denial regarding the left 
ankle was that, although the Veteran was treated for a sprain 
in service, there was no evidence of a chronic disability in 
service or medical evidence of any current residuals related 
to that sprain.  The basis of the denial regarding the right 
ankle was that there was no evidence of an injury in service 
or medical evidence of a current disability.  

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Subsequent to the September 2005 denial of the Veteran's 
claims, the pertinent evidence added to the record includes 
VA outpatient treatment notes.  October 2006 x-rays of the 
left ankle show what was interpreted as an old fracture 
involving the distal fibula with an ossicle inferior to the 
medial malleolus and a small amount of soft tissue swelling 
medially.  X-rays of the right ankle taken that same day were 
interpreted as showing an unremarkable right ankle.  A 
January 2008 treatment note reflects complaints of pain and 
swelling of the right ankle, findings of decreased 
dorsiflexion and eversion, and an assessment of impaired 
joint mobility, range of motion, and muscle performance 
associated with connective tissue dysfunction and localized 
inflammation.  In addition, during his Board hearing, the 
Veteran testified that he injured the left (and possibly the 
right) ankle in service and the injury (or injuries) led to 
compensating for the left ankle - the more injured one - 
which caused (further) problems with the right ankle.

The Board finds that the above evidence, and testimony, is 
new and material in that it indicates a current disability of 
both ankles that may have originated in service.  As such, 
this new evidence materially alters the previous evidentiary 
picture and establishes a necessary fact and raises a 
reasonable possibility of substantiating the claims.  See 38 
C.F.R. §§ 3.156, 3.303 (2008).  It is thus new and material 
evidence within the meaning of applicable law and 
regulations.  New and material evidence having been received, 
the claims for service connection for a left ankle sprain and 
for a right ankle sprain are reopened.

Compensation Under 38 U.S.C. § 1151

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given in orally or in writing) or implied 
under the circumstances specified in 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1) (2008).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c) (2008).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran contends that a right ear surgery performed by 
the Columbia VA Medical Center led to vertigo and headaches.  

The record shows that the Veteran underwent exploratory right 
tympanotomy with release of adhesions of the middle ear in 
December 1975 at the Columbia VA Hospital.  Of record is an 
informed consent form for right exploratory tympanotomy with 
possible stapedectomy signed by the Veteran on December 5, 
1975.  By signing the form, he acknowledged that the nature 
and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and the 
possibility of complications have been fully explained to 
him.  The December 8, 1975 operation report reflects no 
complications and that the Veteran tolerated the procedure 
well and left the operating room in good condition.  The 
hospital summary reflects a history of progressive hearing 
loss in the right ear since 1970 with an associated 
tenderness in the ear and on a few occasions dizziness, that 
the Veteran underwent exploratory tympanotomy on the right 
side under local anesthesia, and that his post-operative 
course was relatively uneventful.

A May 2001 VA treatment note reflects a problem with 
instantaneous episodes of vertigo that are positional and 
have occurred over the past 20 years.  A note dated later 
that month reflects that the Veteran does not have true 
vertigo.

Initially, the Board observes that the record is unclear as 
to whether the Veteran has actually suffered additional 
disability.  As regards the vertigo, the December 1975 
hospital summary reflects a past history of dizziness.  
Moreover, a September 1975 VA treatment note reflects 
complaints of questionable dizziness.  Thus, the record 
indicates that the Veteran may have suffered from vertigo 
prior to the VA surgical treatment in December 1975.  As 
regards the headaches, his service treatment records reflect 
that he suffered from headaches prior to service.  On his 
November 1969 report of medical history at induction, he 
reported having had frequent or severe headaches.  Then, 
November 1970 entries in the service treatment records 
reflect a history of constant headaches since an automobile 
accident two years ago, prior to service.  Thus, the record 
indicates that the Veteran suffered from a headache 
disability prior to the VA surgical treatment in December 
1975.  

However, given the Veteran's testimony at the Board hearing 
that he did not have a problem with dizziness or headaches 
prior to the surgery, it may be his contention that the 
conditions worsened in severity and/or frequency after the VA 
surgical treatment.  In this regard, the Board observes that 
he is competent, as a layperson, to report that about which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that there is evidence of 
additional disability.  

Beginning with the Veteran's vertigo, the Board finds that 
the 1975 VA surgical treatment resulted in this additional 
disability.  An August 2007 VA neurological disorders 
examination report reflects the neurologist's opinion that 
the Veteran does not have symptoms of vestibular dysfunction 
and thus his dizziness cannot be adequately or further 
evaluated as to cause and effect.  However, a September 2007 
VA ear disease examination report reflects the 
otolaryngologist's opinion that the vertigo is probably 
secondary to the exploratory tympanotomy with removal of 
granulation tissue; the otolaryngologist reiterated his 
opinion in a January 2008 addendum, stating that the vertigo 
certainly has come from the surgical treatment.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the December 1975 VA surgical treatment resulted in the 
vertigo, or worsening thereof.

In the January 2008 addendum, in response to the question of 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing the 1975 surgical treatment, the 
examiner stated that for him to answer would certainly be a 
conjecture on his part that would have no basis whatsoever.  
However, the examiner noted that vertigo is a potential 
complication of such surgical treatment.  The Board observes 
that this indicates that there was no fault on the VA's part.  
At minimum, the record fails to show any fault on VA's part.

As regards the informed consent, the record does not reflect 
that VA furnished the surgical treatment without the 
Veteran's informed consent.  Rather, the informed consent 
form signed by the Veteran specifically notes that the risks 
and possible complications were explained to him and that he 
agreed to proceed.  Further, the Board notes the comments of 
the otolaryngologist in the January 2008 addendum that most 
surgeons who operate on the ear give a list of potential 
complications, which certainly includes vertigo.  Thus, the 
Board finds that VA has substantially complied with the 
requirements of 38 C.F.R. § 17.32 for the purposes of 38 
C.F.R. § 3.361(d)(1).  

As to whether the vertigo was a reasonably foreseeable event, 
as note above, the otolaryngologist stated that most surgeons 
who operate on the ear give a list of potential 
complications, which certainly includes vertigo.  The 
otolaryngologist thus observed that vertigo is the type of 
injury that not only is not unforeseeable but also occurs a 
certain percentage of the time.  Thus, the Board finds that 
the proximate cause of the Veteran's vertigo was not an event 
not reasonably foreseeable.

As for the headaches, the August 2007 VA neurological 
disorders examination report reflects the neurologist's 
opinion that the Veteran's headaches are at least as likely 
as not caused by the result of the surgery.  The neurologist 
explained that the headaches are entirely subjective and do 
not fit any category other than the Veteran's description of 
right ear pain.  However, the September 2007 VA ear disease 
examination report reflects the otolaryngologist's opinion 
that he doubted that there is any connection between the 
Veteran's headaches and the surgery.  In a January 2008 
addendum, the otolaryngologist reiterated his opinion that 
the headaches are not due to the surgery.  

After consideration, the Board finds the opinion of the 
September 2007 examiner, an otolaryngologist, to be of 
greater probative value, as it was provided by a physician 
who specializes in diseases of the ear, and the rationale 
provided by the neurologist was based on the Veteran's 
complaints of ear pain, which fall in the area of expertise 
belonging to the otolaryngologist.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Thus, the Board finds that the weight of 
the probative evidence shows  that the 1975 VA surgical 
treatment did not result in the Veteran's headaches, or 
worsening thereof.  Therefore, the Board need not consider 
the proximate cause of the Veteran's headaches.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Earlier Effective Date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(2008).

A report of examination or hospitalization will be accepted 
as an informal claim for increase or to reopen, if the report 
relates to a disability that may establish entitlement.  38 
C.F.R. § 3.157(a) (2008).  However, there must first be a 
prior allowance or disallowance of a claim.  38 C.F.R. § 
3.157(b).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for hearing 
loss of the right ear in November 1975, and the RO denied the 
claim in a March 1976 rating decision.  The record reflects 
that the Veteran was notified of the decision in a letter 
dated later that month; however, he did not initiate an 
appeal.  That decision therefore became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2008).

In September 1981 correspondence, the Veteran stated that he 
was reopening his claim for hearing loss of the right ear.  
In an October 1981 letter, the RO advised him that he had 
been notified by letter of March 10, 1976 that service 
connection was not established for hearing loss of the right 
ear and, in the absence of a timely appeal, that decision 
became final.  The RO further advised that he may reopen his 
claim by submitting new and material evidence to show that 
his hearing loss was aggravated by military service.  

The next relevant communication from the Veteran is a March 
2001 statement indicating that he will be filing a claim for 
service connection for hearing loss.  In an April 2001 
letter, the RO again advised him of the March 1976 denial and 
the need to submit new and material evidence to reopen his 
claim.  The RO further advised that, until it receives such 
evidence, it can take no further action on his claim.  
Lastly, the RO advised that the evidence must be received 
within one year from the date of this letter.  

In June 2001, the Veteran filed another claim for service 
connection for hearing loss and submitted medical evidence 
showing that he had hearing loss of the right ear.  In a June 
2001 letter, the RO again advised him of the March 1976 
denial and the need to submit new and material evidence to 
reopen his claim, and that evidence of current disability was 
not new and material evidence.  The RO also reiterated that, 
until it receives such evidence, it can take no further 
action on his claim and that the evidence must be received 
within one year from the date of this letter.  

The Veteran filed another claim for service connection for 
hearing loss in March 2005.  In a September 2005 rating 
decision, the RO, in part, determined that new and material 
evidence to reopen the claim for service connection for 
hearing loss of the right ear had not been received.  
Although he was notified of the decision in a letter dated 
later that month, the Veteran did not initiate an appeal.  
That decision therefore became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

On October 20, 2006, the RO received another claim to reopen 
the claim for service connection for hearing loss.  In a 
September 2007 rating decision, the RO reopened the claim and 
granted service connection for hearing loss of the right ear.  
Pursuant to 38 C.F.R. § 3.400(q)(1)(ii) and (r), the RO 
assigned an effective date of October 20, 2006, the date of 
receipt of the new claim.

During his Board hearing, the Veteran testified that he was 
not really aware as to how to appeal the original March 1976 
denial of service connection.  

The Board has carefully considered the Veteran's assertions, 
but finds that none provides a basis for assignment of any 
effective date earlier than October 20, 2006 for the grant of 
service connection for hearing loss of the right ear.

In summary, the record reflects that the RO denied service 
connection for hearing loss of the right ear in a March 1976 
rating decision, the Veteran was informed of the decision 
later that month but did not initiate an appeal, and he 
subsequently attempted to reopen his claim on numerous 
occasions.  In a September 2005 rating decision, the RO 
determined that new and material evidence to reopen the claim 
had not been received.  The Veteran again did not initiate an 
appeal.  On October 20, 2006, he filed another request to 
reopen his claim and, this time, the RO granted service 
connection for the disability with an effective date of 
October 20, 2006.

As regards the Veteran's first request to reopen his claim in 
September 1981, the October 2001 RO letter did not advise him 
of his procedural rights.  Thus, that request remained 
pending.  However, when he made his second request to reopen 
his claim in March 2001, the April 2001 RO letter properly 
advised him that no further action would be taken until new 
and material evidence is submitted and that it must be 
received within one year from the date of this letter.  In 
June 2001, he filed a third request to reopen his claim, this 
time submitting evidence of current hearing loss of the right 
ear.  The June 2001 RO letter advised him that evidence of 
current disability was not new and material and reiterated 
that, until it receives such evidence, it can take no further 
action on his claim and that the evidence must be received 
within one year from the date of this letter.  As he did not 
submit any new and material evidence, both the March 2001 and 
June 2001 claims are deemed abandoned for failure to 
prosecute.  See 38 C.F.R. § 3.158 (2008).  Even if the Board 
were to construe any of the requests to reopen prior to March 
2005 as a pending claim, as each was filed prior to the 
issuance of the September 2005 rating decision, each was, in 
essence, adjudicated in the September 2005 rating decision 
and, hence, finally resolved.  

Although the Veteran testified that he was not really aware 
as to how to appeal the initial March 1976 rating decision, 
every claimant for VA benefits is charged with knowledge of 
the laws and regulations governing VA benefits.  The United 
States Court of Appeals for Veterans Claims, citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  

The fact remains that there is no document in the claims file 
that can be construed as a pending claim for service 
connection for hearing loss of the right ear after the final 
September 2005 denial and before October 20, 2006.  

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than 
October 20, 2006 in this case.  

The Board is sympathetic to the Veteran's situation; however, 
as indicated above, the legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  Under the circumstances in this case, the 
appropriate effective date for the grant of service 
connection for hearing loss of the right ear is the date of 
the October 20, 2006 claim for benefits.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for 
assignment of any earlier effective date, the claim for an 
earlier effective date for the grant of service connection in 
this case must be denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that, to the extent that the Veteran may be 
asserting that equity warrants the assignment of an earlier 
effective date for his service connection award extending 
back to the date of his original claim, matters of equitable 
relief are only within the discretion of the Secretary of VA; 
the Board does not have the authority to award such relief.  
See 38 U.S.C.A. § 503 (West 2002); Darrow v. Derwinski, 2 
Vet. App. 303 (1992).


ORDER

New and material evidence having been received, the claim for 
service connection for a left ankle sprain is reopened; and 
the appeal is allowed to this extent only.

New and material evidence having been received, the claim for 
service connection for a right ankle sprain is reopened; and 
the appeal is allowed to this extent only.

An effective date earlier than October 20, 2006 for the grant 
of service connection for hearing loss of the right ear is 
denied.


REMAND

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The Veteran's service induction examination report reflects a 
normal clinical evaluation of the lower extremities and the 
feet.  On the contemporaneous report of medical history, he 
denied any foot trouble.  As no pre-existing disability was 
noted at service entrance, the presumption of soundness 
applies.  

A March 1970 entry in the service treatment records reflects 
that he sprained his left ankle.  A subsequent entry later 
that month reflects that he sprained his left ankle in 1968, 
prior to service, at which time the ankle was placed in a 
cast.  He stated that the ankle has been weak since that 
time.  A third entry that month reflects that he was still 
complaining of left ankle pain.

A January 2008 VA joints examination report reflects the 
examiner's opinion that the Veteran's current old left distal 
fibula fracture with degenerative joint disease is less 
likely than not related to the left ankle sprain in 1970.  
The examiner noted that a service treatment record indicated 
a previous injury before service that required casting.  
However, the examiner did not provide an opinion that 
specifically addresses the question of in-service 
aggravation.  

Thus, while the record indicates that the Veteran had a pre-
existing left ankle disability when he entered service, it 
does not include sufficient evidence to resolve the question 
of whether the disability was aggravated by service.  The 
Board emphasizes that rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
pre-existing disability and evidence that the disability was 
not aggravated by service.  As VA bears the burden of proof 
on these points, the Board finds that the current record is 
insufficient to resolve the claim and that medical 
examination with opinion is warranted.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the Veteran's claims file to 
be reviewed by the examiner who prepared the January 2008 VA 
joints examination report for the purpose of obtaining a 
supplemental medical opinion as to whether the Veteran's left 
ankle disability was incurred in or aggravated by service.

Prior to arranging for the Veteran's claims file to be 
reviewed, to ensure that all due process requirements are 
met, the RO should give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  

The RO should assist the Veteran in obtaining any additional 
evidence identified following the current procedures set 
forth in 38 C.F.R. § 3.159 (2008).

The Veteran also seeks service connection for a right ankle 
sprain and a right knee disability.  He has asserted that 
these disabilities are secondary to his left ankle sprain.  
As the left ankle sprain claim could affect his claims for 
service connection for right ankle and knee disabilities, the 
Board finds that the claims are inextricably intertwined and 
a Board decision on the right ankle and knee claims at this 
time would be premature.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for a left ankle 
sprain.  The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the January 2008 
VA joints examination report (or a 
suitable substitute if that examiner is 
unavailable) for the purpose of obtaining 
a supplemental medical opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's left ankle sprain was 
incurred in or aggravated by service.  

In rendering the requested opinion, the 
examiner should specifically address 
whether a left ankle disability 
(a) clearly and unmistakably pre-existed 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to service.

It is imperative that the examiner review 
all the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
opinion.

A complete rationale should be given for 
all opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


